   Case 18-27705          Doc 4     Filed 10/15/18      Entered 10/15/18 17:57:20      Desc Main
                                       Document         Page 1 of 8


 Brian M. Rothschild, USB #15316
 Grace S. Pusavat, USB #15713
 Michael R. Brown, USB #16007
 PARSONS BEHLE & LATIMER
 201 South Main Street, Suite 1800
 Salt Lake City, Utah 84111
 Telephone: 801.532.1234
 Facsimile: 801.536.6111
 BRothschild@parsonsbehle.com
 GPusavat@parsonsbehle.com
 MBrown@parsonsbehle.com
 ecf@parsonsbehle.com

 Proposed Attorneys for Sugarloaf Holdings


                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 In re:                                                           Case No. 18-bk-27705

 SUGARLOAF HOLDINGS, LLC.                                               Chapter 11

           Debtor.                                              Judge Kevin R. Anderson



                         DECLARATION OF BRIAN M. ROTSCHILD IN
                     SUPPORT OF DEBTOR’S APPLICATION FOR INTERIM
                          AND FINAL ORDERS AUTHORIZING THE
                        EMPLOYMENT AND RETENTION OF PARSONS
                        BEHLE & LATIMER AS ATTORNEYS FOR THE
                      DEBTOR AND FOR APPROVAL OF COMPENSATION
                                     PROCEDURES



          I, Brian M. Rothschild, declare as follows:

          1.       I am an attorney at law licensed in good standing in the States of Utah, Idaho, and

California and I am a shareholder of the law firm of Parsons Behle & Latimer (“Parsons Behle”

or the “Firm”).




4844-8547-3907v1
   Case 18-27705          Doc 4     Filed 10/15/18       Entered 10/15/18 17:57:20      Desc Main
                                       Document          Page 2 of 8


        2.         I am over the age of 18 and competent to testify as to the matters set forth herein.

The facts set forth herein are based upon my personal knowledge or upon client/matter records of

Parsons Behle reviewed by me or by an employee of Parsons Behle acting under my supervision

and direction.

        3.         I submit this Declaration in support of the Application of Debtor Sugarloaf, Inc.

(the “Debtor” or “Sugarloaf”) for an Order Authorizing the Employment and Retention of

Parsons Behle & Latimer as Attorneys for the Debtor (the “Application”), filed concurrently

herewith, and to make certain disclosures required under Rule 2014 of the Federal Rules of

Bankruptcy Procedure.

        4.         Parsons Behle maintains its principal offices at One Utah Center, 201 South Main

Street, Suite 1800, Salt Lake City, Utah 84111. The Firm currently employs approximately 155

attorneys in Salt Lake City and Lehi, Utah; Reno and Elko, Nevada; Boise and Idaho Falls, Idaho;

and Washington, D.C. Parsons Behle attorneys have represented debtors, creditors, official

committees, and other stakeholders in numerous bankruptcy cases nationwide and across a wide

range of industries.

        5.         I earned a J.D. from the University of Southern California Gould School of Law

(Order of the Coif). Prior to joining Parsons Behle in 2014, I was an associate in the Financial

Restructuring group in the international AmLaw 100 firm Akin Gump Strauss Hauer & Feld LLP

in Los Angeles, California, and also an associate at the highly respected bankruptcy boutique

Peitzman Weg LLP in Los Angeles, California. I have represented chapter 11 debtors, official and

ad hoc committees of creditors and equity holders, and other parties in interest in chapter 11

proceedings in bankruptcy courts across the country.




                                                     2
4844-8547-3907v1
     Case 18-27705        Doc 4    Filed 10/15/18       Entered 10/15/18 17:57:20    Desc Main
                                      Document          Page 3 of 8


        6.         Grace S. Pusavat is an associate in Parsons Behle’s Litigation and Bankruptcy

Practice Groups. Ms. Pusavat is a 2015 graduate of the J. Reuben Clark Law School at Brigham

Young University.

        7.         Michael R. Brown is an associate in Parsons Behle’s Litigation and Bankruptcy

Practice Groups. Mr. Brown is a 2016 graduate of the S.J. Quinney College of Law at the

University of Utah. Prior to joining Parsons Behle, Mr. Brown served as law clerk to the

Honorable Joel T. Marker, United States Bankruptcy Judge for the District of Utah.

A.      Disinterestedness of Parsons Behle Under Bankruptcy Rule 2014.

        8.         In connection with my responsibilities under Rule 2014 of the Federal Rules of

Bankruptcy Procedure, I caused the names of the Debtor’s known creditors, the employees, third

party contractors, utilities, and all other persons on the Debtor’s mailing matrix to be run through

the Firm’s computerized conflict check system, and such names to be distributed by email to all

attorneys at the firm for a standard conflict check.

        9.         For all “hits” I conducted or caused to be conducted additional research to

determine the nature of the connection or representation involving such persons. I determined that

Parsons Behle has no connections with the foregoing parties except as follows:

             Person/Entity        Connection to Sugarloaf  Connection to Parsons Behle
                                                        Parsons Behle does unrelated work
                                                        for      Utah      Department      of
                                                        Transportation (UDOT) in the areas
                                                        of eminent domain, permitting, and
      Utah Department         of Adverse Party in Water
                                                        real estate
      Transportation             Right Litigation
                                                        Parsons Behle received a written
                                                        waiver from UDOT and Sugarloaf
                                                        to represent Sugarloaf in the chapter
                                                        11 case
                                                        Parsons Behle represents
                                                        Intermountain Power Agency (IPA)
      Flowell Electric           Utility, creditor, and
                                                        in various unrelated matters. IPA
      Association, Inc           debtor (holds deposit)
                                                        sits on electrical cooperative boards
                                                        that include Flowell.

                                                    3
4844-8547-3907v1
   Case 18-27705          Doc 4    Filed 10/15/18       Entered 10/15/18 17:57:20    Desc Main
                                      Document          Page 4 of 8


          Person/Entity            Connection to Sugarloaf        Connection to Parsons Behle


        10.        Based upon this procedure and other information obtained by me, I believe to the

best of my knowledge that neither I, nor any attorney at Parsons Behle, provided services to the

Debtor prior to providing services in connection with the preparation and filing of the Debtor’s

chapter 11 case. Parsons Behle does not represent any employee, officer, or owner of the Debtor,

including any member, officer, or manager of the Debtor.

        11.        On or about October 1, 2018, Sugarloaf contacted Parsons Behle to seek advice

regarding a possible chapter 11 bankruptcy. On October 1, 2018, Sugarloaf hired Parsons Behle

to prepare its chapter 11 case for filing, and wired a payment of $35,000.00 to Parsons Behle,

which, under the Engagement Agreement, a true and correct copy of which is attached as Exhibit C

to the Application, is Parsons Behle’s flat fee for preparing and filing the Case. Since that time,

Parsons Behle’s attorneys, paralegals, and other professionals have diligently prepared the filings

for this Case and advised the client on related issues. Neither I nor Parsons Behle has a prepetition

claim against the Debtor.

        12.        On October 1, 2018, the Debtor and Parsons Behle signed the Engagement Letter

(attached as Exhibit C to the Application) for services prior to and during the chapter 11 case,

subject to Court approval of this retention for post-petition services.

        13.        To the best of my knowledge, neither Parsons Behle nor I have an interest

materially adverse to the Debtor, and Parsons Behle is a disinterested person within the meaning

of 11 U.S.C. § 101. Neither I, Parsons Behle, nor any shareholders or associates thereof, insofar

as I have been able to ascertain, have any connection with parties in interest with respect to the

Debtor, except as described above.




                                                    4
4844-8547-3907v1
   Case 18-27705          Doc 4     Filed 10/15/18       Entered 10/15/18 17:57:20       Desc Main
                                       Document          Page 5 of 8


        14.        I will continue to monitor the Firm’s and my own connections with parties in

interest and our disinterestedness. If and when any other connections or issues pertaining to

disinterestedness come to my attention, I will promptly supplement this declaration as required by

Bankruptcy Rule 2014. In my opinion, the representations and connections described herein do

not constitute an interest materially adverse to the Debtor.

        15.        I do not have any connection with the Debtor. I have not in the past, and I do not

plan in the future, to be employed by the Debtor, any related Debtor or any insiders of the Debtor.

        16.        The current hourly rates charged by Parsons Behle for professionals and

paraprofessionals employed in its offices are provided below:

                    Billing Category                     Range
                    Shareholders                         $275 - $500
                    Special Counsel and Counsel          $295 - $450
                    Associates                           $195 - $265
                    Paraprofessionals                    $110 - $155

        17.        These hourly rates are subject to periodic adjustments (typically in January of each

year) to reflect economic and other conditions. Parsons Behle’s professionals have and will

continue to charge the same rates that they ordinarily charge to other clients of the Firm without

variation. No agreements were made for variations to Parsons Behle’s customary billing rates.

None of Parsons Behle’s professionals included in this engagement vary their rate based on

geographic location.

        18.        I anticipate that most of the time in this bankruptcy case will be billed primarily by

Brian M. Rothschild (bankruptcy), myself, Grace S. Pusavat (bankruptcy/litigation), and Michael

R. Brown (bankruptcy/litigation). Our billing rates are as follows:

                   a. Brian M. Rothschild (Shareholder); $295.00 per hour;

                   b. Grace S. Pusavat (Associate): $240.00 per hour.

                   c. Michael R. Brown (Associate): $230.00 per hour


                                                     5
4844-8547-3907v1
   Case 18-27705         Doc 4    Filed 10/15/18       Entered 10/15/18 17:57:20       Desc Main
                                     Document          Page 6 of 8


Senior bankruptcy partners, including Bruce H. White and J. Thomas Beckett may be consulted

on an as-needed basis at their customary rates. In addition to the lawyers named above, it may be

necessary for other Parsons Behle professionals in other legal disciplines to provide services to the

Debtor during the course of the case.

        19.        Parsons Behle maintains detailed records of actual and necessary costs and

expenses incurred in connection with the legal services described above. Parsons Behle further

understands that the Debtor is applying for specialized compensation procedures in this case as

follows:

                      a. Parsons Behle may prepare a monthly billing statement describing the

                         services provided and the fees and costs incurred (the “Monthly

                         Statement”) during the prior month (the “Compensation Period”), and

                         provide its Monthly Statement to (i) the Debtor; (ii) the Office of the United

                         States Trustee for the District of Utah; and (iii) the Official Committee of

                         Unsecured Creditors, if any, appointed in this Case (collectively, the

                         “Notice Parties”).

                      b. At the expiration of the 14-calendar day period (with no extra days for

                         mailing), the Debtor will promptly pay 100% of the expenses and 80% of

                         the fees that Parsons Behle requested in the Monthly Statement, except such

                         fees or expenses as to which an objection has been served as provided in the

                         following paragraph.

                      c. If any of the Notice Parties has an objection to the compensation or

                         reimbursement sought in a particular Monthly Statement, that party must

                         serve Parsons Behle and the other Notice Parties, so as to ensure receipt

                         within 14 days of the mailing date of the particular Monthly Statement, a

                                                   6
4844-8547-3907v1
   Case 18-27705      Doc 4     Filed 10/15/18       Entered 10/15/18 17:57:20      Desc Main
                                   Document          Page 7 of 8


                      written “Notice of Objection to Fee Statement” setting forth the specific

                      objection and the dollar amount in dispute. The objecting party and Parsons

                      Behle shall seek to resolve the objection informally.

                   d. If the parties are unable to reach an agreement on the amount to be paid

                      within one week of receipt of the objection, the objecting party must within

                      three (3) business days file its objection with the Court and serve it upon

                      Parsons Behle and the Notice Parties whereupon the Court will consider and

                      determine the objection under section 331 of the Bankruptcy Code.

                   e. If no timely objection is filed with the Court, the Debtors will promptly pay

                      100% of the expenses and 80% of the fees that Parsons Behle requested in

                      the Monthly Statement.

                   f. Parsons Behle may periodically file applications for interim Court approval

                      and allowance of compensation under 11 U.S.C § 331 (the “Interim Fee

                      Applications”). Upon the approval of an Interim Fee Application by the

                      Court, Parsons Behle shall be entitled to be paid 100 percent of the fees and

                      expenses in all prior monthly statements.

                   g. Neither the payment of, nor the failure to pay, in whole or in part,

                      compensation and reimbursement as provided in these procedures, will bind

                      any party in interest or this Court with respect to any Monthly Statement

                      with respect to the final allowance of compensation and reimbursement of

                      Parsons Behle in accordance with the foregoing procedures.

Parsons Behle hereafter intends to apply to the Court for allowances of compensation and

reimbursement of expenses in accordance with the above compensation procedures and the

applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, and the local rules and orders

                                                 7
4844-8547-3907v1
   Case 18-27705         Doc 4    Filed 10/15/18       Entered 10/15/18 17:57:20      Desc Main
                                     Document          Page 8 of 8


of this Court (the “Local Rules”) for all services performed and expenses incurred on behalf of

the Debtor.

        20.        No promises have been solicited or received by Parsons Behle or any of its

employees as to any payment or compensation in connection with these cases other than in

accordance with the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules. Parsons Behle

has no agreement with any other entity to share with such entity any compensation received by

Parsons Behle.

        I, Brian M. Rothschild, hereby declare, under penalty of perjury, pursuant to 28 U.S.C.

§ 1746, that the foregoing is true and correct.



        DATED this 15th day of October, 2018.

                                                           /s/ Brian M. Rothschild
                                                                Brian M. Rothschild




                                                   8
4844-8547-3907v1
